DETAILED ACTION
This Non-Final action is responsive to the application and IDS filed 11/20/2019.

Claims 1-20 are pending. Claims 1, 9 and 17 are the independent claims.

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/20/2019 has been entered, and considered by the examiner.


Drawings
The Drawings filed on 11/20/2019 have been approved.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 are rejected under 35 U.S.C. 102(1)(1) has being anticipated by Faulhaber (U.S. Pub 2019/0156247, published May 23, 2019 & cited in the 1449 dated 11/20/20019).
Regarding Independent claims 1, 9 and 17, Faulhaber discloses A method for evaluating machine learning model quality, the method comprising: 
processing, by a first machine learning model, a set of inputs to generate a first set of results (see abstract & paragraphs 16-20 & 33, discloses processing input data in a first machine learning model which generates a first set of results as interference results from a result generator); 
calculating, based on the first set of results, a quality control range (see paragraphs 19 & 96, discloses determining and retrieving model quality metrics that are compared to a threshold value representing control range); 
calculating, by a second machine learning model, a mean accuracy of a second set of results, based on the set of inputs (see abstract & paragraphs 16-20 & 33, discloses calculating a true accuracy of a second models interference results); 
determining whether the mean accuracy of the second set of results is within the quality control range (see paragraphs 19 & 96, discloses determining and retrieving model quality metrics including true accuracy that are compared to a threshold value representing control range);
notifying a user of the determination (see paragraph 96, discloses that the model metrics provides a notification to the user that indicates that a model performs poorly when falling below a threshold range).

Regarding Dependent claims 2, 10 and 18, Faulhaber discloses comprising: in response to determining the mean accuracy of the second set of results is not within the quality control range, calibrating the second machine learning model (see abstract & paragraphs 16-20 & 33, including the explanation provided in the Independent claim).Regarding Dependent claims 3, 11 and 19, Faulhaber discloses wherein calibrating the second machine learning model further comprises retraining the second machine learning model using the first set of results (see abstract & paragraphs 16-20 & 33, including the explanation provided in the Independent claim).Regarding Dependent claims 4, 12 and 20, Faulhaber discloses wherein calibrating the second machine learning model further includes adjusting a weight of one or more neural network edges (see abstract & paragraphs 16-20 & 33, including the explanation provided in the Independent claim).Regarding Dependent claims 5 and 13, Faulhaber discloses wherein calibrating the second machine learning model further includes adjusting a bias of one or more neural network edges (see abstract & paragraphs 16-20 & 33, including the explanation provided in the Independent claim).Regarding Dependent claims 6 and 14, Faulhaber discloses wherein the quality control range comprises a logical distance between a maximum and a minimum of the first set of results (see abstract & paragraphs 16-20 & 33, including the explanation provided in the Independent claim).Regarding Dependent claims 7 and 15, Faulhaber discloses wherein an upper control limit of the quality control range is defined as the sum of: an average of the first set of results; and a product of the logical distance and a control limits factor constant (see abstract & paragraphs 16-20 & 33, including the explanation provided in the Independent claim).Regarding Dependent claims 8 and 16, Faulhaber discloses wherein a lower control limit of the quality control range is defined as the difference of: the average of the first set of results; minus the product of the logical distance and the control limits factor constant (see abstract & paragraphs 16-20 & 33, including the explanation provided in the Independent claim).
It is noted that any citation [[s]] to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. [[See, MPEP 2123]] 
Conclusion
References Cited
7.	The art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Lee et al. (U.S. 10,452,992) discloses “Interactive Interfaces For Machine Learning Model Evaluations”
Lamperti et al., Agent-Based Model Calibration using Machine Learning Surrogates, Published April 7, 2017 via arXiv, pgs. 1-32 (pdf)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANGLESH M PATEL whose telephone number is (571)272-5937.  The examiner can normally be reached M-F from 10:00 am -7:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on 571-272-4124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Manglesh M Patel/
Primary Examiner, Art Unit 2178
9/27/2022